UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 1, 2012 THE WIKI GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 033-26828 58-1921737 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1093 Broxton Avenue Suite 210 Los Angeles, CA 90024 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (310) 443-9246 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) 1 Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On August 1, 2012, Joshua Rosenzweig submitted to The Wiki Group, Inc. (the “Company”) a resignation letter pursuant to which he resigned as the Chief Financial Officer of the Company, effective immediately. On the same day, the Company’s Board of Directors (the “Board”) appointed Edward DeFeudis, the Company’s President and a member of the Board, as the Company’s Chief Financial Officer, effective immediately. Mr. DeFeudis will perform the services and duties that are normally and customarily associated with the Chief Financial Officer position as well as other associated duties as our Chief Executive Officer and Board reasonably determine. Biographical information for Mr. DeFeudis has previously been disclosed on the Company’s Annual Report on Form 10-K, filed with the Securities and Exchange Commission on May 15, 2012. Family Relationships There are no family relationships between any of the Company’s directors or officers and Mr. DeFeudis. Related Party Transactions There are no related party transactions reportable under Item 5.02 of Form 8-K and Item 404(a) of Regulation S-K. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: August 7, 2012 THE WIKI GROUP, INC. By: /s/ Denita Willoughby Denita Willoughby Chief Executive Officer 3
